Hunstein, Justice.
Jeff Smith, a widower with numerous children, executed a will leaving his farm (which constituted the bulk of his estate) to one child, Clarence Smith, whom he also named as his executor. Jeff Smith died on November 24,1993 and his will was offered for probate by Clarence Smith. A caveat was filed by Margaret Rankowitz, a sister of Clarence Smith, along with other heirs of Jeff Smith (hereinafter “appellants”). Appellants contended that the testator had been unduly influenced by Clarence Smith to leave the bulk of the estate to him and that Jeff Smith’s signature on the will was a forgery. The will was probated and appellants appealed to the Superior Court of Montgomery County. Following a jury trial, the superior court entered a final judgment on May 10,1995, admitting the will to probate. Appellants’ motion for new trial was dismissed on September 25,1995 due to inexcusable delay in ordering the preparation of the trial transcript.
In this appeal from that dismissal order appellants enumerate several alleged errors; however, the enumerated errors do not pertain to the ruling on the motion. Accordingly, the order dismissing appellants’ motion for new trial is affirmed, and it follows that we are without jurisdiction to address the express enumerations. Robinson v. Mullins, 172 Ga. App. 802 (325 SE2d 172) (1984).

Judgment affirmed.


All the Justices concur.